                                          
                                                             

 

THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT
A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S.
PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THIS SECURITY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED
STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

Issue Date: March 21, 2006

Conversion Price (subject to adjustment herein):

$0.40

 

 

U.S. $500,000

8% CONVERTIBLE DEBENTURE

FOR VALUE RECEIVED, ARGENTEX MINING CORPORATION. (the “Company”) promises to pay
to CORIN ENTERPRISES INC. or its registered assigns (the “Holder”), the
principal sum of Five Hundred Thousand Dollars ($500,000) in lawful currency of
the United States (the “Principal Amount”) on August 21, 2007 or such earlier
date as the Debenture may be permitted to be repaid as provided hereunder (the
“Maturity Date”), and to pay interest to the Holder on the aggregate unconverted
and then outstanding principal amount of this Debenture at the rate of 8% per
annum, payable on the earlier of (i) the Conversion Date (as hereafter defined)
(and subject in any event to the terms of Section 3, below) and (ii) the
Maturity Date. Interest shall be calculated on the basis of a 360-day year and
shall accrue daily commencing on the Issue Date until payment in full of the
Principal Amount, together with all accrued and unpaid interest and other
amounts which may become due hereunder, has been made. Interest shall cease to
accrue with respect to any part of the Principal Amount converted, provided that
the Company in fact delivers the Underlying Shares (as hereinafter defined)
within the time period required by Section 3.3. Interest hereunder will be paid
to the Person in whose name this Debenture is registered on the records of the
Company regarding registration and transfers of

 

 

1

 


--------------------------------------------------------------------------------



 

 

Debentures. The Company may prepay any portion of the principal amount of this
Debenture without the prior written consent of the Holder.

This Debenture is subject to the following additional provisions:

1.

Subscription Agreement

 

(a)

This Debenture has been issued pursuant to a subscription agreement between the
Company and the Holder dated March 21, 2006 (the “Subscription Agreement”)
pursuant to which the Holder purchased this Debenture, and this Debenture is
subject in all respects to the terms of the Subscription Agreement and
incorporates the terms of the Subscription Agreement to the extent that they do
not conflict with the terms of this Debenture. This Debenture is not
transferable and may be exchanged or converted only in compliance with the terms
hereof, the terms of the Subscription Agreement and applicable securities laws
and regulations.

2.

Events of Default

 

(a)

“Event of Default”, wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(i)

any default in the payment of (A) the Principal Amount, or (B) interest on, or
liquidated damages in respect of, this Debenture, in each case free of any claim
of subordination, as and when the same shall become due and payable (whether on
a Conversion Date or the Maturity Date or by acceleration or otherwise) which
default, solely in the case of an interest payment or other default under item
(B) above, is not cured within 10 Trading Days (as defined in Section 5.1(j),
below) after notice of such default is sent by the Holder to the Company;

 

(ii)

the Company shall fail to observe or perform any other covenant or agreement
contained in this Debenture or the Subscription Agreement [other than a breach
by the Company of its obligations to deliver Underlying Shares to the Holder
upon conversion which breach is addressed in Section 2.1(e) below] which failure
is not cured, if possible to cure, within 10 calendar days after notice of such
default is sent by the Holder to the Company;

 

(iii)

the Company or any of its subsidiaries (each a “Subsidiary”) shall commence, or
there shall be commenced against the Company or any Subsidiary a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any Subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary or there is commenced

 

 

2

 


--------------------------------------------------------------------------------



 

 

against the Company or any Subsidiary any such bankruptcy, insolvency or other
proceeding which remains undismissed for a period of 60 days; or the Company or
any Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Company or
any Subsidiary suffers any appointment of any custodian or the like for it or
any substantial part of its property which continues undischarged or unstayed
for a period of 60 days; or the Company or any Subsidiary makes a general
assignment for the benefit of creditors; or the Company shall fail to pay, or
shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; or the Company or any Subsidiary shall call a
meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or the Company or any Subsidiary shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any Subsidiary for the purpose of effecting any of the foregoing;

 

(iv)

the Common Stock shall not be eligible for quotation on or quoted for trading on
its principal trading market and shall not again be eligible for and quoted or
listed for trading thereon within five Trading Days;

 

(v)

the Company shall fail for any reason to deliver certificates to the Holder
prior to the tenth Trading Day after a Conversion Date pursuant to and in
accordance with Section 3.3 or the Company shall provide notice to the Holder,
including by way of public announcement, at any time, of its intention not to
comply with any request for conversion of this Debenture in accordance with the
terms hereof; or

 

(b)

If any Event of Default occurs, the full Principal Amount, together with
interest and other amounts owing in respect thereof to the date of acceleration
shall become, at the Holder’s election, immediately due and payable in cash.
Commencing 5 days after the occurrence of any Event of Default that results in
the eventual acceleration of this Debenture, the interest rate on this Debenture
shall accrue at the rate of 18% per annum, or such lower maximum amount of
interest permitted to be charged under applicable law. Upon payment of the full
Principal Amount, together with interest and other amounts owing in respect
thereof, in accordance herewith, this Debenture shall promptly be surrendered to
or as directed by the Company. The Holder need not provide and the Company
hereby waives any presentment, demand, protest or other notice of any kind, and
the Holder may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such declaration may be rescinded and
annulled by the Holder at any time prior to payment hereunder and the Holder
shall have all rights as a Debenture holder until such time, if any, as the full
payment under this Section shall have been received by it. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.

 

 

 

3

 


--------------------------------------------------------------------------------



 

 

3.

Conversion

 

(a)

At any time after the Issue Date until this Debenture is no longer outstanding,
this Debenture may be converted into Underlying Shares at the option of the
Holder, in whole or in part at any time and from time to time. The Holder shall
effect conversions by delivering to the Company the form of Notice of Conversion
attached hereto as Annex A (a “Notice of Conversion”), specifying therein the
principal amount to be converted. The date on which such conversion is to be
effected (a “Conversion Date”) shall be the date that is 90 days following
delivery of the Notice of Conversion to the Company. To effect conversions
hereunder, the Holder shall not be required to physically surrender the
Debenture to the Company unless the entire principal amount of this Debenture
plus all accrued and unpaid interest thereon has been so converted. Conversions
hereunder shall have the effect of lowering the outstanding principal amount of
this Debenture in an amount equal to the applicable conversion. The Holder and
the Company shall maintain records showing the principal amount converted and
the date of such conversions. The Company shall deliver any objection to any
Notice of Conversion within ten business days of receipt of such notice. The
Holder, by acceptance of this Debenture, acknowledges and agrees that, by reason
of the provisions of this paragraph, following conversion of a portion of this
Debenture, the unpaid and unconverted principal amount of this Debenture may be
less than the amount stated on the face hereof. From and after the date of a
Notice of Conversion until the Conversion Date, the Company shall have the right
to prepay any or all of the principal amount and interest to be converted
pursuant to such Notice of Conversion.

 

(b)

The number of Underlying Shares issuable upon a conversion shall be determined
by the quotient obtained by dividing (x) by (y) where (x) shall be equal to the
outstanding principal amount of this Debenture to be converted plus the amount
of interest that has accrued thereon, and (y) is equal to the Conversion Price,
as adjusted pursuant to this Debenture.

 

(c)

Not later than ten Trading Days after any Conversion Date, the Company will
deliver to the Holder a certificate or certificates, which shall bear such
restrictive legends required by the Subscription Agreement, representing the
number of Underlying Shares being acquired upon the conversion, including the
conversion of accrued and unpaid interest through the Conversion Date.

 

(d)

The conversion price in effect on any Conversion Date shall be equal to U.S.
$0.40 (subject to adjustment herein).

 

(e)

If the Company or any subsidiary thereof, as applicable, at any time while this
Debenture is outstanding, shall sell or grant any option to purchase any Common
Stock entitling any person to acquire shares of Common Stock, at an effective
price per share less than the Conversion Price (a “Dilutive Issuance”), as
adjusted hereunder, then the Conversion Price shall be reduced to equal the
effective purchase price, conversion price or exercise price for such Common

 

 

4

 


--------------------------------------------------------------------------------



 

 

Stock at issue. Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued. The Company shall notify the Holder in
writing, no later than the business day following the issuance of any Common
Stock subject to this section, indicating therein the applicable price and other
pricing terms. Notwithstanding the foregoing, the conversion of any instrument
issued by the Company prior to the Issue Date of this Debenture into Common
Stock after the Issue date of this Debenture, shall not constitute a Dilutive
Issuance.

 

(f)

If the Company, at any time while this Debenture is outstanding: (A) shall pay a
stock dividend or otherwise make a distribution or distributions in shares of
its Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (excluding, however, any share dividend to be declared by
the Company as contemplated in the Share Exchange Agreement, for which there
shall be no adjustment), (B) subdivide outstanding shares of Common Stock into a
larger number of shares, (C) combine (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (D) issue
by reclassification of shares of the Common Stock any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding before such event and of which the
denominator shall be the number of shares of Common Stock outstanding after such
event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

 

(g)

The Company covenants that it will at all times reserve and keep available out
of its authorized and unissued shares of Common Stock solely for the purpose of
issuance upon conversion of the Debentures, each as herein provided, free from
preemptive rights or any other actual contingent purchase rights of Persons
other than the Holder, not less than such number of shares of the Common Stock
as shall (subject to any additional requirements of the Company as to
reservation of such shares set forth in the Subscription Agreement) be issuable
upon the conversion of the outstanding principal amount of the Debenture. The
Company covenants that all shares of Common Stock that shall be so issuable
shall, upon issue, be duly and validly authorized, issued and fully paid and
nonassessable.

 

(h)

Upon a conversion hereunder the Company shall not be required to issue stock
certificates representing fractions of shares of the Common Stock, and the
Holder shall be entitled to receive, in lieu of any final fraction of a share in
excess of 0.50, one whole share of Common Stock.

4.

Notices

 

(a)

Any and all notices or other communications or deliveries to be provided by the
Holders hereunder, including, without limitation, any Notice of Conversion,
shall

 

 

5

 


--------------------------------------------------------------------------------



 

 

be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service, addressed to the Company, at the address
set forth above, facsimile number (604) 408-8893, Attn: President or such other
address or facsimile number as the Company may specify for such purposes by
notice to the Holder delivered in accordance with this Section. Any and all
notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by facsimile, sent by a
nationally recognized overnight courier service addressed to the Holder at the
facsimile telephone number or address of such Holder appearing on the books of
the Company, or if no such facsimile telephone number or address appears, at the
principal place of business of the Holder. Any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of (i)
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section prior to
5:30 p.m. (Pacific Standard Time), (ii) the date after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section later than 5:30 p.m. (Pacific
Standard Time) on any date and earlier than 11:59 p.m. (Pacific Standard Time)
on such date, (iii) the second business day following the date of mailing, if
sent by nationally recognized overnight courier service, or (iv) upon actual
receipt by the party to whom such notice is required to be given.

5.

Definitions

 

(a)

For the purposes hereof, in addition to the terms defined elsewhere in this
Debenture: (i) capitalized terms not otherwise defined herein have the meanings
given to such terms in the Subscription Agreement, and (ii) the following terms
shall have the following meanings:

 

(i)

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or Canada or a day on which banking
institutions in the State of Nevada or the Province of British Columbia are
authorized or required by law or other government action to close.

 

(ii)

“Commission” means the Securities and Exchange Commission.

 

(iii)

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.

 

(iv)

“Conversion Date” shall have the meaning set forth in Section 3.1 hereof.

 

(v)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(vi)

“Issue Date” shall have the meaning shown on the first page of this Debenture.

 

 

 

6

 


--------------------------------------------------------------------------------



 

 

 

(vii)

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

 

(viii)

“Subscription Agreement” means the Securities Subscription Agreement, dated as
of March 21, 2006, to which the Company and the Holder are parties, as amended,
modified or supplemented from time to time in accordance with its terms.

 

(ix)

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

(x)

“Trading Day” means a day on which the shares of Common Stock are traded on a
trading market on which the shares of Common Stock are then listed or quoted,
provided, that in the event that the shares of Common Stock are not listed or
quoted, then Trading Day shall mean a Business Day.

6.

Miscellaneous

Except as expressly provided herein, no provision of this Debenture shall alter
or impair the obligation of the Company, which is absolute and unconditional, to
pay the Principal Amount and interest on, this Debenture at the time, place, and
rate, in United States currency, as herein prescribed. This Debenture is a
direct debt obligation of the Company. As long as this Debenture is outstanding,
the Company shall not and shall cause it Subsidiaries not to, without the
consent of the Holder, amend its certificate of incorporation, bylaws or other
charter documents so as to materially and adversely affect any rights of the
Holder.

7.

Replacement of debenture if lost or destroyed

If this Debenture shall be mutilated, lost, stolen or destroyed, the Company
shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated Debenture, or in lieu of or in substitution for a
lost, stolen or destroyed Debenture, a new Debenture for the principal amount of
this Debenture so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Debenture, and of the
ownership hereof, and indemnity, if requested, all reasonably satisfactory to
the Company.

8.

Other Indebtedness

So long as any portion of this Debenture is outstanding, the Company will not
and will not permit any Subsidiary or other affiliate to, directly or
indirectly, enter into, create, incur, assume or suffer to exist any
indebtedness or liens of any kind, on or with respect to any of its property or
assets now owned or hereafter acquired or any interest therein or any income or
profits therefrom that is senior to, or pari passu with, in any respect, the
Company’s obligations under this Debenture without the prior consent of the
Holder.

9.

Governing Law

 

 

 

7

 


--------------------------------------------------------------------------------



 

 

All questions concerning the construction, validity, enforcement and
interpretation of this Debenture shall be governed by and construed and enforced
in accordance with the internal laws of the State of Nevada, without regard to
the principles of conflicts of law thereof.

10.

Waivers

Any waiver by the Company or the Holder of a breach of any provision of this
Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.

11.

Usury

If any provision of this Debenture is invalid, illegal or unenforceable, the
balance of this Debenture shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder violates applicable laws
governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest. The
Company covenants (to the extent that it may lawfully do so) that it shall not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.

12.

Next business day

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

IN WITNESS WHEREOF, the Company has caused this Convertible Debenture to be duly
executed by a duly authorized officer as of the date first above indicated.

 

ARGENTEX MINING CORPORATION

By:      /s/ Kenneth Hicks                                

Kenneth Hicks

            President

 

 

 

8

 


--------------------------------------------------------------------------------



 

 

ANNEX A

NOTICE OF CONVERSION

The undersigned hereby elects to convert principal and all accrued and
outstanding interest under the 8% Convertible Debenture of Argentex Mining
Corporation., a Nevada corporation (the “Company”), due on August 21, 2007, into
shares (“Shares”) of common stock of the Company, par value $0.001 per share
(the “Common Stock”) as of the date written below.

Conversion calculations:

Date to Effect Conversion:

Principal Amount of Debentures to be Converted:

Amount of issued and outstanding interest:

Number of Shares of Common Stock to be issued:

Signature:

 

Name:

 

Address:

 

 

 

 